Fourth Court of Appeals
                                San Antonio, Texas
                                      August 15, 2022

                                   No. 04-22-00213-CV

Sylvia G. VALDEZ, Individually and as Administrator of the Estate of Josefina Leonor Trevino
                                       Gonzalez,
                                       Appellant

                                             v.

     Nancy CISNEROS, Individually and as Director of Nursing, Luis Manuel Mauricio,
           Individually and as Director of Nursing, and Touchstone Communities,
                                          Appellees

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2022-CV-B-000430D3
                     Honorable Sandee Bryan Marion, Judge Presiding


                                      ORDER
      Appellant’s second motion for extension of time is GRANTED. Appellant’s brief is due
September 14, 2022.




                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2022.



                                                  _________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court